OFFICE            OF THE ATTORNEY                                      GENERAL                               OF TEXAS
                                                                                           AUSTIN




                      Honorable Zaomas 0. Broad, Searetsry-Treaeuzm
                      State Board of Arohltectural lZxaminex~~
                      Burt BulldIng
                      Dallas, Texar
                      Dear Sir:




                                                                                                                            brought to our
                                                                                                                           of Abllene, Texas,
                                                                                                                      Olds, Arohiteots-
                                                                                                                      registered architect
                                                                                                                      Ids is a reglrtered




                           ti ra*noe df opinion about thla among the membera
                           of\ ur Bqu&+*%herefore, ve would like your legal
                           inte&m3tat,on. ’
                                 “d
                                Section 11 of Article 249a, Vernon~a Annotated Civil
                      Statutes, reads, in part, as follow8t

                                                                                           .-




           _~.
                                                                                                                      -
    I%*.-


                                                                                                                           .   ....O”.nL”~.*n.“...~”              . . . .   n.n.“...a.T.CT
i      -         --     ...+..,r.-^.,.a      c ^mwr   e...-,..-   . .   ,   -...-“.....,        .   ..I”.,.”   .I”.   -.
Honorable TholpoaD. Broad, Seoretary-Treasurer,page 2


           %O. 11. Any P-.-a Or fill4,VhO fO2'8
     fee or other direct compensation therefoti,ah811
     engage In the planning, or desigalng, or superola-
     lug the oonstruotion of buildings to be emoted
     or altered In this State, bg or for other persons
     than themselves, as a profeselon or buslnesr, and
     shall represent or advertise themselves as arehi-
     teats, arohitectwal designers, or other title of
     profesrion or business using some form of the.vord
     *srahlteot,9 shall be considered a8 praoticing the
     profession of erohiteoture in thlr State, and shall
     be required to oomply tith the provisions of this
     Aotj and no person or flm shall engage in or oon-
     duot the praotloe of arohiteotum as aforesaid in
     thle State unless a reglstratlon oertlfloateor
     oertlflcstes therelor haQe beea duly Issued to euoh
     person or the membersof such firm se provided for
     by thle Act, and no flm or partnership shall en-
     gage In, or conduct, the praotfoe of arohlteoture
     81 afolvsald vlthln this State exoept by and through
     persona to vhom reglstr.&lon csrtlflcateahave been
     duly Issued, and vhlch oertlflcatee are In full ef-
     fect; but nothing In thle Act shall prevent drafts-
     men, students, clerks of vorlc,superintendents,or
     other employees or assistants of those legally prao-
     tlelng archlteature under reglatratloncertificates
     as herein provided for, from acting under the in-
     struction, control, or supervision OS such regls-
     tered arohlteots.”
          Section 1 of Article   32718,   Vernon’s Annotaked Cl011
Statutes, prlvlderr
          %eotlon 1. That In order to safeguard life,
     health, and property, any person practlclng or of-
     fering to practice the profession of engineering
     as hereinafter defined shall hereafter be required
     to submit evidence that he 18 qualified 80 to prac-
     tlce and shall be registered 84 her&miter provldedl
     and it shall be unlavful for any person to practioe
     or offer to practice the profession of engineer-
     In this state, or to use ln oonnectlonvlth his name
         ---
    J
.




        Honorable Thomar D. Broad, tage 3




                     It vi11 be noted that under Seotlon 11 of Artlole
         249a a 'flm l l l vh0 l 8 + 8h8ll + l l reprerrentor advrrttse
         thenumlver a8 ~uahiteots, arohiteoturaldesigners, or other
         title 0s prore88ion or bu8i.11048 urbg  80010 r0rpl or the rord
         'architeot,  ' shall be oonsldered 88 praotlolng the prof8sslon
         ofarchlteotum ln thlr state, 8nd shdllba required to com-
         ply vlth the provisions of thl8 ActI and no person or firm
         rhall engage in or oonduot the praotlce of arohlteoture a8
         aforerreldln t&i8 state unle44 a registration aertlflcate or
         oertlfloatea therefor have been duly 184ued to suah person or
         the member8 0s suoh rim4 a8 provided for by thlr Aot, and no
         flm or partnership shall engage in, or oonduot, the prsotloo
         of erohlteoture aa aroreaald vfhin thi8 8tate exoept by and
        -through per8on8 to vhom registration aertlfloatea have been
        ;        44ue                                        erfeot8     l’
        ~nder so o r Sng   o u r 8J

                    Under the raotr a8 we under8tand them thr only per-
        aon praotlclng the profeeslon of architecture ln the 0880 you
        have preronted Is th8 duly lloermed archlteot and thle 18
        prealaely in aooordanoe vlth the provlrlons of the Seotlon
        above quoted that 'no firm or partnership l l l ah811 practloe
        l + l a r c h lteo tu r e l l + except by and through person8 to
        whom reglrtratlon certlflcate8have been duly 188ued.'
                  Seotlon 11 simply raises a presum~tlon that by uslug
         the term "architect" a firm 14 pr8otloing architecture'and
        It Is required that thla profeesrionbe praotloed only by the
        memberof the flrinduly llcen4ed to practice It.
                  In Interpreting Section 1 of Article 3271a, Vernon's
        Annotated Civil Statutea, this department held ln opinion NO.
        O-1901 (conference opinion X0. 3101) that 'The Leglalature ha4
        not men fit to deny, ln speolflo 18nguage, to anyone the right
    Honorable l9m4a8   D. Broad, Page 4


    to advertise hhmr    slmpl~ as an 'engineer,'8nd that a
    person 18 not guilty 88 8 matter 0s lav 0s vlolatlng the
    provisions of Artlole 3271a, Vernon’s Qmotatdd 01~11
    Statutes, when he advertises himself olmpl7 as an 'engl-
    neer. I"
                 In the absence of a shoving that a member of
!   the firm not llaensed a8 such IS hold+ himself out as
(   8 flpr0r446i0a     engineer’ or "arohiteot (or praotiokng
    such profes8lon8)~ It 14 our oplnlon and you are advised
    that it is not unlavful for a rFrn to us11 it&elf "A &
    B- Arohiteots - lQ@neers' vhen Mr. ‘A’ 14 a registered
    profesrlonal engineer    and Hr. aB' 18 a duly lloensed
    arohlteot.
                                      YOIWB   V&r7   tmily

                                  ATTO-       OERBRAL OF TEXAS




                                                      . sullen
                                                      AaBiBtEUit




    JDS:ej




                                                             0
                                                              APPNMD
                                                               OPlNlON
                                                              COMMITfu
                                                              G&-